Title: To George Washington from ——, 25 May 1789
From: Unknown
To: Washington, George



Great and exalted man  
Albany May 25. 1789.

It is not on my own account that I address you, no! it concerns the Wellfare the internal strength liberty so dearly and so bravely fought for, things which are hastening to their ruin in particular in the parts about Albany & Schonactady.
Cast an eye upon them, great man, do not give credit to my pen, neither take your information from the wealthy, but listen to the well founded observations of the poor or the well thinking part of those, that are in moderate circumstances, judge thereof and take your measures accordingly, for wise and unambiguous

laws are the means for putting an end to all manner of abuses.
It is not in your hand alone, exalted man! to free from their oppressors the inhabitants of these parts, who get more and more oppressed by the finest and the most imperceptible cunning; neither can that part of the yoke, which in an immediate but in a sure manner tends to aristocratical tyranny be shaken off at once, no! either of it is as impossible, as on an invisible spirit to lay hold with a forcible hand.
The wealthiest inhabitants here are Hollanders or, as they call themselves, Dutchmen, naturally prone to avarice and to insatiable thirst for gain, to a total oppression of those that can make no resistance.
In what State of Europe (even those not excepted, which groan under the most abject slavery) is it allowed, that a merchant or any person else may buy up the immediate necessaries of life, i mean grain of all sorts, before it is brought to market, and hoard it up untill he can make an hundred per cent to the cost of his fellow-citizens? not in one! and i believe not even in Turkey, though the greatest propensity to avarice and a thirst for gain is attributed to that nation.
But it is at Albany that this is allowed, and why? because the friends of the merchants and the latter themselves hold all the most profitable offices, and there is no person not belonging to their family (except the collected power of the people) that can oppose them. They did send their servants a distance of six till ten miles out of town for the purpose of buying up all grain they could meet with. The honest citizen of ordinary circumstances with the money in his hand by every Sleigh or waggon had to hear the answer; it is sold already. Thus it was with pipe Staves, planks and all other things. When a vessel now arrives with corn, potatoes and other high prized necessaries of life, then the whole cargo is purchased at once. Who has invested these wealthy adversaries, who have nothing of the man about them except the external shape and the internal power of forming sharp judgments abusing it in a manner derogatory to true humanity, the image of the almighty and contrary to the purpose of our great creator, who, i say has invested them with an exclusive right thus to act with their fellow brethren, that are

not so wealthy as themselves, to snatch their bit of bread out of their mouths and to live upon the marrow of their bones which is slowly consuming? Surely not the Creator. True it is that the almighty has ordered wealth and indigence, both to have place, and this order is necessary to the system of the universe, but is it his will, that the wealthy shall still more oppress the poor? It is by no means possible, that he should have created one member of the body to destroy the rest, but on the contrary, that be means thereof the perfection of the whole be promoted.
This winter when the old paper money was called in, it was that the wealthy must have again advantage, but of whom? surely of the poor man: Notice was indeed given, that the old bills should not any more pass after a certain fixed day, but they could be brought to the merchant, who would not receive them unless goods were taken for half of their value, of which he wished to be rid, and which for current money he could not have sold nearly so high. Was there none of the great freeholders here Sufficiently sure to be intrusted with so much money out of the treasury in order to supply Albany? It is true he must have been paid out of the treasury for his trouble, for no one would have undertaken to do it gratis, but would it not have been better, that the whole state had paid it, than that the burden thus fell upon single families; In general there is no occasion to mistrust those freeholders if good writings are made; they have a princely income, but their expences are not as great as those of an english or a german merchant, who besides his trade has no income whatever; they keep their tailors, weavers and such like tradesmen, seamstresses & so on, in their houses, and when they have any thing to do, to which their slaves are incompetent, they take white people, with whom the[y] are very close in agreement still punctual with respect to payment; when they can have it, they like to find their workmen, but make a deduction for their fare from the wages; and upon arts and sciences they spent nothing at all, they in general take up with any fare, and they hate luxury, for money is their god.
I would fain wish to relieve every one that suffers injuries, but i can not, yet representations to those that can help, refuge to the most exalted man of our States, give me hope, that all abuses, which oppress the poor, will be done away. I am yours that feels sentiments of the heighest respect to your great merits.
